Eisher, J.,
delivered the opinion of the court.
This was an action, brought by the plaintiff in error, in the Circuit Court of Leake county, to recover a tract of land in the possession of the defendant.
The land in question was sold in February, 1845, by the tax-collector of said county, as the property of one Murphy, for the payment of the taxes alleged to be due, from him to the State and county, ‘and was purchased by the plaintiff. Murphy was a nonresident of the county; and the fact distinctly appears, that the tax-collector failed to transmit to the Auditor of Public Accounts a certified account of all taxes, State and county, assessed upon lands of non-residents of said county. The 66th section of the Act of 1844, which was in full force at the time of the plaintiff’s purchase, required the tax-collector to perform this duty, and gave the tax-payer the right to pay his taxes to the auditor. A failure to comply with this requirement of the law, in our opinion, renders the sale void, upon the ground, that the tax-payer must be legally in default, in making payment of the tax assessed against him, before the tax-collector can be invested with the power to sell the *452property taxed; and a party cannot be said to be in default in performing this duty, when the auditor was never clothed with the authority to receive payment of the taxes, as the auditor’s authority must be derived from the account certified to him by the collector.
As this point disposes of the whole merits of the case, it is not necessary to decide the numerous other points, so elaborately argued by counsel.
Judgment affirmed.